Citation Nr: 1527920	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-46 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error in a September 2007 rating decision that denied entitlement to service connection for anxiety disorder and panic attacks.   


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In addition to the paper claims file, relevant records are associated with the Veterans Benefits Management System (VBMS) paperless file.  All records in Virtual VA are duplicative of the evidence in the paper claims file.  

The Board notes that in January 2015 the Veteran revoked power of attorney from his prior representative and elected to represent himself.  

This claim is limited to the issue listed on the title page of this decision.  If the Veteran wishes to reopen the claim of entitlement to service connection for anxiety disorder and panic attacks, he should file an application to reopen the claim with the RO in accordance with 79 Fed.Reg. 57695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155.  Additionally, in an April 2014 letter to his Senator, the Veteran references problems with asthma.  If the Veteran wishes to claim entitlement to service connection for asthma, he should file a claim with the RO in accordance with 79 Fed.Reg. 57695.  


FINDINGS OF FACT

1.  In a September 2007 rating decision, VA denied entitlement to service connection for anxiety disorder and panic attacks.  The Veteran did not perfect a timely appeal or submit new and material evidence within the one year appeal period.  

2.  The issue whether the evidence before VA at the time of the September 2007 rating decision denying entitlement to service connection for anxiety disorder and panic attacks reflected that the Veteran's anxiety disorder and panic attacks were related to claimed in-service carbon monoxide poisoning is one that involves a weighing of the evidence as to which reasonable minds could differ.  

3.  A breach of the duty to assist, such as failing to obtain complete service treatment records or an examination, cannot be the basis for a finding of clear and unmistakable error.   

CONCLUSION OF LAW

The September 2007 rating decision denying entitlement to service connection for anxiety disorder and panic attacks was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final.  38 U.S.C.A. § 7105 (West 2014).  A final rating decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error, as provided in 38 C.F.R. § 3.105(a).  38 C.F.R. § 3.104(a).  If the evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  A finding of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

In determining whether a prior determination involves clear and unmistakable error, the United States Court of Appeals for Veterans Claims has established a three-pronged test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The RO denied entitlement to service connection for an anxiety disorder and panic attacks in a September 2007 rating decision.  Although the Veteran filed a timely notice of disagreement, he did not perfect an appeal in a timely manner after a statement of the case was issued.  Further, he did not submit new and material evidence within the one year appeal period.  Therefore, the September 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  

At the time of the September 2007 rating decision the law provided that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran argues that there was clear and unmistakable error in the September 2007 decision because there was "no legitimate basis" for denying service connection for anxiety disorder and panic attacks.  The Veteran recounts the evidence available at the time of the decision, including postservice treatment records diagnosing panic disorder, in which a postservice provider noted the appellant's report of a "near death" experience from carbon monoxide poisoning while in the military, and three lay statements describing the incident in which the claimant allegedly suffered carbon monoxide poisoning.  

The Veteran argues that the RO "denied the existence of evidence in the claims file that did indeed exist."  Specifically, the Veteran asserts that the RO denied the existence of the three lay statements when it concluded that "the evidence has failed to confirm the claimed incident."  The Veteran compares his case to Russell, where the United States Court of Appeals for Veterans Claims determined that the RO made an undebatably incorrect statement-"service records do not indicate defective hearing while on active duty"-in light of a 1942 audiometer report that was part of the record and showed a 13 percent hearing loss in the right ear and a 14.7 percent hearing loss in the left ear.  Russell, 3 Vet. App. at 316, 319.  The Court further explained that VA regulations require that determinations as to service connection be based on review of the entire evidence of record, and concluded that the RO either violated the regulation by not considering the audiometer report or made an erroneous factfinding, or both.  

In Russell, the Court explained that its determination that the RO committed error as a matter of law did not end the inquiry.  The Court remanded the question of whether the error was a "clear and unmistakable error" under 38 C.F.R. § 3.105(a) to the Board to decide in the first instance.  The Court framed the question as "whether, on the full record before the RO [at the time of the challenged decision], the evidence establishes manifestly that the correction of the error would have changed the outcome-that is, that service connection would have resulted had the audiometer report been considered."  Id. at 319.  

Here, unlike in Russell, the RO did list the evidence that the Veteran claims it "denied the existence of" in the "Evidence" section of its September 2007 rating decision.  Ultimately, the RO determined that the evidence "has failed to confirm the claimed incident."  The RO's determination is not an undebatably incorrect statement like that described in Russell.  In Russell, objective test results showing hearing loss made the RO's statement that "service records do not indicate defective hearing while on active duty" undebatably erroneous.  Here, the RO considered the lay statements, as reflected by their inclusion in the list of evidence, and determined that "the evidence has failed to confirm the claimed incident."  Stated another way, the RO determined that the evidence was insufficient to demonstrate that the carbon monoxide poisoning incident occurred.  Therefore, the Veteran's allegation that the RO denied the existence of the evidence is not supported by the evidence of record, and his contention boils down to a disagreement as to how the facts were weighed or evaluated.  Such a disagreement cannot form the basis for a finding that a final decision contained clear and unmistakable error.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313. 

Furthermore, even assuming that the RO's treatment of the lay statements did constitute error, such error was not of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.  Even if the RO had accepted the lay statements as establishing the occurrence of the claimed incident, reasonable minds could differ as to whether service connection would have been warranted on the evidence then of record.  Specifically, there was no undebatable evidence of a causal relationship between an anxiety or a panic disorder and the injury alleged to have incurred in service (carbon monoxide poisoning).  Although postservice treatment records from October 2006 through March 2007 include a description of the Veteran's report of a near death experience with carbon monoxide poisoning while in the military, they also note that he started to have panic attacks and anxiety five years later.  

Further, the postservice lay statements were not independently corroborated by contemporaneously prepared service medical records.  Given the seriousness of the alleged "near death experience," logic dictates that a service treatment record would have been prepared when the appellant was treated as alleged by the lay affiants.  The fact that no pertinent service treatment records were available at the time of the September 2007 rating decision showing any treatment for carbon monoxide poisoning raises legitimate questions as to the internal consistency of the evidence presented.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (A VA adjudicator may properly consider internal consistency, facial plausibility and consistency with other evidence.)

Additionally, there was no medical opinion offered as to the cause of the anxiety or panic disorder.  To the extent that the history described by the provider could be read to imply an opinion that there is a relationship between the carbon monoxide poisoning and later anxiety, there was no explanation for that conclusion.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  It is more likely that, had the RO credited the lay statements as establishing the claimed in-service event, an examination would have been ordered.  To the extent that the Veteran has asserted that additional development of his claim was warranted, a breach of the duty to assist cannot form the basis for a finding of clear and unmistakable error.  Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002).  

In April 2014, the Veteran contacted his Senator and expressed concern over the unavailability of his complete service treatment records.  To the extent that the Veteran contends that the RO's failure to obtain his complete service treatment records prior to issuing the September 2007 rating decision rendered the decision clearly and unmistakably erroneous, as noted above, a breach of the duty to assist cannot form the basis for a finding of clear and unmistakable error.  Id.  

Further, if it is assumed that the appellant actually was injured due to carbon monoxide poisoning inservice, and if it is assumed that he did develop an anxiety disorder with panic attacks as a direct result, it is only reasonable to also assume that the appellant would have shown a continuity of symptomatology since the alleged injury in the 1970s.  The fact that the appellant was found to be psychiatrically normal at a March 1983 reserve examination is a fact that reasonably weighed against the claim in September 2007, and weighs against finding that the rating decision was clearly and unmistakably erroneous.  

For the foregoing reasons, the Veteran has not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Furthermore, the record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  A finding of clear and unmistakable error in the September 2007 rating decision denying entitlement to service connection for anxiety disorder and panic attacks is therefore not warranted.

In reaching this decision the Board finds that neither the benefit-of-the-doubt doctrine nor the VCAA are applicable to a claim alleging clear and unmistakable error in a prior rating decision.  Livesay v. Principi, 15 Vet.App. 165, 178-79 (2001). 



ORDER

The September 2007 rating decision denying entitlement to service connection for anxiety disorder and panic attacks was not clearly and unmistakably erroneous.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


